DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received June 8, 2020.  Claims 1-31 and 33 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 33 is confusing as a silicate or silane material is claimed, however there is no antecedent basis for the component in claim 1 from which claim 33 depends.  Also, the “ethoxylated sulfates” in the quaternary ammonium compound component is not understood.  Is this the anion?  The examiner has never seen an anion expressed as ethoxylated sulfate.  Without clarification, this claim cannot be further treated on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-15 and 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Serobian et al, US 2015/0368593.
Serobian et al teach a cleaning composition having improved vertical cling for removing soils from automotive surfaces (see abstract).  The cleaning composition comprises from 0.3 to 5% lauramine oxide, from 5 to 7% EDTA salt, and 80 to 98% water (claims 1, 3, 4, 8, and 9).  Suitable buffering agents include metasilicate and sodium carbonate (¶58), suitable nonionic surfactants are tergitols (secondary alcohols) and nonionic fluorosurfactants (¶73 and 89), suitable cationic surfactants are esterquats (¶81), and suitable organic solvents are terpenes (¶94).  It would have been obvious for one of ordinary skill in the art to prepare a cleaning composition comprising well-known nonionic surfactants, cationic surfactant, terpene solvent and well-known buffers as all of these components are known for use in hard surface cleaners and are contemplated by the reference.
With respect to cleaning a building gutter, as the composition is specifically designed for cleaning aluminum (claim 17), one would expect an aluminum cleaner to be effective on any aluminum surface.
Applicants have traversed this rejection on the grounds the reference does not teach or suggest all of the ingredients of the currently claimed composition.  Claim 1 requires four ingredients, besides water, ubiquitous in detergents: a nonionic surfactant, a cationic surfactant, a terpene, and a chelant.  It is not inventive to combine standard detergent ingredients in typical amounts.  Applicants point to formulations 11-17 as exhibiting improved cleaning.  Formulation 11 is reproduced below:

    PNG
    media_image1.png
    391
    646
    media_image1.png
    Greyscale

This example indeed contains a terpene, nonionic surfactant, and chelant, however the amount of chelant is outside the range claimed.  The example does not contain a quaternary ammonium compound, but it does include two anionic surfactants, found nowhere in any of the claims.  It has 12 active ingredients, whereas the claimed composition has 4.  Even formulation 17, which is much closer to the claimed invention, includes three nonionic surfactants, not one, as well as sodium metasilicate, and sodium carbonate, optional ingredients only in claim 1.  The claims are not commensurate in scope with these examples and so no meaningful conclusion can be drawn about the effectiveness of the composition of present claim 1.  The examiner maintains, again, that combining four well known detergent additives is not novel or unobvious to persons of ordinary skill in the art.


Claims 1, 2, 12, 13, 15-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al, US 6,159,916.
Robbins et al teach a hard surface cleaner not requiring scrubbing or immediate rinsing comprising up to 15% surfactant including an alkyl polyglycoside nonionic surfactant, up to 10% EDTA salt, quaternary ammonium compound, organic solvent and at least 60% water (claims 1, and 8-11).  Suitable organic solvents of the invention are d-limonene (col. 8, lines 47-50), and suitable buffering agents include metasilicate and sodium carbonate (col. 9, lines 57-60).  It would have been obvious for one of ordinary skill in the art to prepare a cleaning composition comprising a nonionic surfactant, cationic surfactant, d-limonene, EDTA and well-known buffers as all of these components are known for use in hard surface cleaners and are preferred by the reference.
With respect to cleaning a building gutter, one of ordinary skill in the art would expect any hard surface cleaner to be effective on any metal surface.
Applicants’ traversal is the same as above and the examiner’s response is the same.

Claims 1, 12, 13, 15-17, 19-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al, US 4,455,250.
Frazier et al teach a germicidal hard surface cleaner comprising 3.5% cationic germicide, 3% d-limonene, 7% ethoxylated alcohol, and up to 5% tetrasodium EDTA (col. 5, examples and claim 3).  Suitable builders of the invention include metasilicate and sodium carbonate (col. 2, lines 32-35).  It would have been obvious for one of ordinary skill in the art to prepare a cleaning composition comprising well-known nonionic surfactants, cationic surfactant, terpene solvent and well-known builders as all of these components are known for use in hard surface cleaners and are contemplated by the reference.
With respect to cleaning a building gutter, one of ordinary skill in the art would expect any hard surface cleaner to be effective on any metal surface.
Applicants’ traversal is the same as above and the examiner’s response is the same.

Claims 1-8, 10, 12, 13, 15, 19-21, 24-26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al, US 2006/0115440.
Arata et al teach a hard surface cleaner comprising up to 10% benzalkonium chloride, up to 5% lauramine oxide, up to 20% ethoxylated alcohol mixture, up to 5% sodium citrate, up to 5% sodium carbonate, and the balance water (¶297, table 38).  Preferred natural antimicrobials are from 0.1 to 2% orange terpene (¶297).  It would have been obvious for one of ordinary skill in the art to prepare a cleaning composition comprising well-known nonionic surfactants, cationic surfactant, terpene solvent and well-known builders as all of these components are known for use in hard surface cleaners and are contemplated by the reference.
With respect to cleaning a building gutter, one of ordinary skill in the art would expect any hard surface cleaner to be effective on any metal surface.
Applicants’ traversal is the same as above and the examiner’s response is the same.

Claims 1-6, 8, 10, 12, 13, 17, and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al, US 6,184,195.
Cheung et al teach a germicidal hard surface cleaner comprising 4% d-limonene, 2.6% quaternary ammonium biocides, 0.75% cocoamidopropyl amine oxide, two additional nonionic surfactants, 1% disodium EDTA, and the balance water (col. 14, example 7).  The example is identical to the claimed composition except it does not have the amount of chelant claimed.  Additives such as chelants and buffers may be present in amounts as high as 20%, and suitable buffers include metasilicates and carbonates (col. 11, lines 1-37).  It would have been obvious for one of ordinary skill in the art to prepare a cleaning composition with higher amounts of chelants and buffers as these are well known cleaning additives and 5%, while a bit high, is still within the normal range that these components are found in detergents.  With respect to cleaning a building gutter, one of ordinary skill in the art would expect any hard surface cleaner to be effective on any metal surface.
Applicants’ traversal is the same as above and the examiner’s response is the same.


Claims 1, 3-6, 8, 10, 12, 13, 15, 16, and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Medlinski et al, US 2020/0040280.
Medlinski et al teach a “green” cleaner suitable for metal and hard surface cleaning comprising up to 5% sodium carbonate, up to 2.2% STPP (note these components may be considered chelants when this term is given its broadest reasonable interpretation), three separate nonionic surfactants, up to 1% d-limonene, up to 2.5% sodium metasilicate, and the balance water (¶61, table 1, compound I).  Suitable antimicrobials of the invention include quaternary ammonium antimicrobials (¶55).  It would have been obvious for one of ordinary skill in the art to prepare the above composition with a cationic antimicrobial as these are well known detergent additives taught by the reference.  With respect to cleaning a building gutter, one of ordinary skill in the art would expect any metal hard surface cleaner to be effective on any metal surface.
Applicants’ traversal is the same as above and the examiner’s response is the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761